NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                       FILED
                              FOR THE NINTH CIRCUIT                           SEP 24 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

SANTOS RENE FLORES,                               No. 11-16758

                Plaintiff - Appellant,            D.C. No. 1:07-cv-00853-GSA

  v.
                                                  MEMORANDUM *
SUMAYA; et al.,

                Defendants - Appellees.



                     Appeal from the United States District Court
                         for the Eastern District of California
                     Gary S. Austin, Magistrate Judge, Presiding **

                           Submitted September 10, 2012 ***

Before:         WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       California state prisoner Santos Rene Flores appeals pro se from the

magistrate judge’s order denying his request for review by an Article III judge of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the magistrate judge’s prior order dismissing Flores’s 42 U.S.C. § 1983 action for

failure to exhaust administrative remedies. We review de novo whether the

magistrate judge had jurisdiction over Flores, Irwin v. Mascott, 370 F.3d 924, 929

(9th Cir. 2004), and we affirm.

      Contrary to Flores’s contention, the magistrate judge did not act without

jurisdiction because both parties consented in writing to the magistrate judge’s

jurisdiction. See Dixon v. Ylst, 990 F.2d 478, 480 (9th Cir. 1993). To the extent

that Flores challenges the denial of his request to withdraw consent to proceed

before the magistrate judge, the challenge fails because he did not show

“extraordinary circumstances.” 28 U.S.C. § 636(c)(4); Dixon, 990 F.2d at 480

(explaining that a party in a civil action may withdraw its consent to proceed

before a magistrate judge only by showing extraordinary circumstances).

      We do not address the issues Flores raises with regard to the magistrate

judge’s underlying order dismissing his action for failure to exhaust as the court

previously ordered that the scope of Flores’s appeal was limited to review of the

June 13, 2011 order denying his motion for reconsideration.

      AFFIRMED.




                                          2                                      11-16758